Citation Nr: 0214685	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  94-24 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, his mother, and his stepfather


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1969 to 
December 1969.  

Previously, in a May 1988 decision, the Board of Veterans' 
Appeals (Board) denied the issue of entitlement to service 
connection for a psychiatric disability.  Thereafter, the 
veteran, through his representative, filed a motion for 
reconsideration of that denial.  Pursuant to 38 U.S.C. § 4003 
(now 38 U.S.C.A. § 7103 & Supp. 2001), the Chairman of the 
Board ordered reconsideration, and an expanded panel of the 
Board rendered a December 1990 decision which denied service 
connection for a psychiatric disorder.  The December 1990 
reconsideration decision replaced the previous May 1988 
determination and constitutes the final decision of the Board 
on that claim.  

The current appeal arises from a June 1993 rating action of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  In that decision, the RO determined 
that new and material evidence sufficient to reopen the 
previously denied claim for service connection for a 
psychiatric disorder had not been received.  Following 
notification of the June 1993 decision, the veteran perfected 
a timely appeal of the denial.  

In a December 1996 decision, the Board determined that new 
and material evidence sufficient to reopen the claim for 
service connection for an acquired psychiatric disability had 
been received.  Furthermore, in view of this favorable 
finding, the Board remanded to the RO the de novo claim for 
service connection for an acquired psychiatric disability for 
further evidentiary development.  

Following completion of the instructions set forth in the 
December 1996 remand, the RO returned the veteran's case to 
the Board.  In a June 2000 decision, the Board denied the de 
novo issue of entitlement to service connection for an 
acquired psychiatric disability.  

The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
March 2001, the Court issued an Order vacating the June 2000 
decision and remanding it to the Board for further 
development and readjudication consistent with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  Accordingly, the case has 
been returned to the Board for action consistent with the 
Court's Order.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran's psychiatric condition has been variously 
defined as a psychosis, and more particularly a bipolar 
disorder, as well as a personality disorder, variously 
characterized as an anti-social personality disorder, a 
borderline personality disorder, a narcissistic personality 
disorder, and a Cluster B personality disorder.  

3.  The veteran's psychiatric condition pre-existed his 
period of active military duty but did not worsen beyond 
natural progression during such service.  


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by 
active military service, nor may a psychosis be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1153, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303, 3.304(b), 3.306, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the VCAA.  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  In particular, this law redefines 
the obligations of VA with respect to the duty to notify and 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment but not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2002).  See also, 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  See also, Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The discussions in the July 1999 
supplemental statement of the case informed the veteran of 
the evidence needed to substantiate his de novo claim for 
service connection for an acquired psychiatric disability.  
In addition, the Appellee's Unopposed Motion For Remand And 
To Stay Proceedings, which was dated in March 2001, informed 
the veteran that the recently passed VCAA substantially 
amended the legal requirements regarding the assistance to be 
accorded to claimants of veterans benefits and the decisions 
on such claims.  Further, in response to the Board's June 
2001 letter notifying the veteran and his representative of 
the opportunity to present additional evidence and argument, 
the veteran, through his representative, submitted June 2002 
reports of psychiatric history and treatment and of a 
psychological evaluation which included a discussion of the 
etiology of the veteran's currently diagnosed psychosis.  As 
such, VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has procured all 
available medical records adequately identified by the 
veteran and that the RO has accorded him a recent pertinent 
VA examination by a board of three psychiatrists.  
Additionally, in April 2002, the Board obtained an 
independent medical opinion regarding the veteran's 
psychiatric disability.  

In this regard, the Board notes that, in a June 2001 letter, 
the Board informed the veteran and his representative of 
their opportunity to submit additional evidence and argument 
within 90 days.  In July and August 2001, the veteran's 
representative responded with additional argument and 
evidence.  Additionally, in April 2002, the Board provided 
the veteran's representative with a copy of the independent 
medical opinion obtained in that month and with an 
opportunity to submit further evidence and argument within 
60 days.  Pursuant thereto, the veteran's representative 
responded in August 2002 with additional medical evidence and 
arguments. 

Further, the Social Security Administration (SSA) determined 
that the veteran was a disabled adult child of his father.  
As such, the veteran was found, by the SSA, to have become 
disabled prior to the age of 22.  The veteran's medical 
records which were used in support of the SSA's decision have 
been obtained and associated with his VA claims folder and 
have been incorporated into the following discussion of facts 
pertinent to his current claim.  As such, the Board finds 
that VA has met the requirements of the VCAA and its 
implementing regulations.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

Factual Background

According to the service medical records, at the May 1968 
enlistment examination, the veteran reported that he had 
previously experienced, or was experiencing at that time, 
nervous trouble.  He denied ever having experienced, or 
experiencing at that time, frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, or loss of memory or amnesia.  The veteran explained 
that he would get highly excited "when things are going 
wrong" and that he would become extremely violent at times 
when he has to follow orders.  The veteran noted that he had 
received psychiatric treatment in the summer of 1967 and 
would do so again following his graduation from high school 
in 1968.  The May 1968 enlistment examination demonstrated 
that the veteran's psychiatric system was normal.  

In a July 1968 letter, a private psychiatrist explained that 
he had initially interviewed the veteran in 1966 when the 
veteran had been referred to him due to periods of 
uncontrolled rage with antisocial behavior, a poor academic 
and social school adjustment, and suspension from school and 
an arrest for several minor misdemeanors and assault.  The 
psychiatrist stated that, since that initial visit, the 
veteran continued to exhibit gross immaturity, wide mood 
swings, impulsivity, brief rage attacks, and at least three 
arrests for assaultive behavior as well as a recent suspended 
sentence for assault.  The psychiatrist expressed his opinion 
that the veteran does not have the degree of maturity 
necessary to serve in the military at that time and that his 
tendency to use either escapism or overt aggressiveness to 
handle anxiety and frustration would make him a definite 
liability to the military.  The psychiatrist noted that, if 
the veteran were allowed to enter into the service, he would 
probably spend most of his time either in confinement or in a 
military hospital.  The psychiatrist also stated that, as the 
veteran had the potential to change his behavior and could 
hopefully mature with time and with professional assistance, 
he could be considered for entry into the military at a later 
date.  

In November 1968, this private psychiatrist explained that, 
since the veteran had begun college, he had become 
progressively more anxious and depressed.  The psychiatrist 
described the veteran as an extremely unstable young man who 
usually acted out his behavior when under stress.  The 
psychiatrist noted that the veteran had left college due to 
the stress of scholastic life and his fear that he would lose 
control of himself.  

A July 1969 service medical record notes that the veteran had 
a long history of poor impulse control with assaultiveness 
toward strangers and with multiple arrests for assault and 
battery.  A military psychiatrist diagnosed a moderate 
chronic aggressive personality manifested by argumentative 
behavior with NCOs, difficulty accepting authority figures, 
and being AWOL.  In addition, the physician explained that 
the veteran's psychiatric condition existed prior to his 
entry into service.  Although the psychiatrist could not rule 
out the possibility of the veteran's acting out in a manner 
harmful to himself or possibly others, the physician felt 
that such actions were not likely at that time.  

This psychiatrist also determined that the veteran's stress 
involved routine duty and was mild.  In addition, the 
physician explained that the veteran's condition represented 
a basic character and behavior disorder that was not amenable 
to hospitalization, treatment in a military setting, 
disciplinary action, training, or reclassification to another 
type of duty.  In view of this determination, as well as the 
psychiatrist's conclusion that the veteran's impairment for 
military duty was marked, the physician recommended that the 
veteran be separated from service as expeditiously as 
possible.  

In September 1969, the veteran underwent an evaluation at a 
military Mental Hygiene Clinic.  According to the report of 
this interview, the veteran gave a long history of rage 
episodes when under stress and reported that he had received 
treatment for this condition during his civilian life.  The 
examiner noted that, although a recommendation had been 
previously made that the veteran should be administratively 
separated from service, the veteran, since being at Fort 
Polk, had "apparently done an outstanding job and . . . 
[did] not want the separation."  A mental status evaluation 
demonstrated that the veteran was alert and oriented, had 
rapid speech, and tended to deny and to project blame onto 
others for his problems.  The examining military psychiatrist 
diagnosed a moderate chronic aggressive personality, 
concluded that the veteran was not mentally ill, and 
determined that he was cleared for action deemed appropriate 
by command.  

At the November 1969 separation examination, the veteran 
denied ever having experienced, or experiencing at that time, 
frequent trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, loss of memory or amnesia, or 
nervous trouble of any sort.  This evaluation demonstrated 
that the veteran's psychiatric system was normal.  

The veteran was discharged from active military duty in 
December 1969.  In June 1970, he was hospitalized at a 
private medical facility for three days.  Upon admission, he 
reported having violent tendencies and expressed his fear 
that he might kill someone "someday."  He gave a history of 
using LSD and of experiencing dizziness associated with 
nausea and vomiting.  A mental status evaluation demonstrated 
that the veteran was well-built and well-nourished with no 
gross thought disorder.  Following routine care, the veteran 
was discharged home to the custody of his mother.  A final 
diagnosis of adolescent adjustment reaction was rendered.  
(In a June 1974 letter, an accountant at this private 
facility explained that the hospital had closed in December 
1970 and that, therefore, no additional records are 
available.)  

In July 1970, the veteran underwent a VA neuropsychiatric 
evaluation, at which time he reported that he was recently 
discharged with a psychiatric diagnosis from a private 
medical facility following a three-week hospitalization and 
that he was receiving treatment from a private psychiatrist.  
Additionally, the veteran reported at the July 1970 
examination that he started using marijuana at the age of 21, 
used "[a] lot in service," and took LSD two times during 
military duty.  He stated that, following his discharge from 
service, he had used marijuana only occasionally, when it was 
available.  

A mental status evaluation demonstrated that the veteran was 
restless, friendly and cooperative, easily irritated, and 
inclined to be somewhat garrulous with a rather long 
dissertation about his mistreatment in service and his 
reaction to authority; had a clean but untidy appearance, a 
mildly increased psychomotor activity with no retardation or 
blocking, relevant conversation which was coherent in a 
well-modulated tone without speech defect or difficulty 
reaching the goal idea, an affect which was appropriate to 
thought content, a mood which showed no depression, apathy, 
or euphoria, no unusual withdrawal or preoccupation, clear 
sensorium, intelligence which was estimated to be within 
normal range, general knowledge commensurate with scholastic 
attainments, orientation which was correct in all three 
spheres, memory which was not impaired for either remote or 
recent events, attention which was easily gained and 
well-sustained, judgment which was somewhat impaired for 
day-to-day living by his irresponsible attitude and failure 
to learn from experience, and inadequate insight; gave a 
rather long history of resentment of authority; showed a 
great deal of resentment toward authoritative figures which 
the examiner believed did not constitute a delusional system; 
took no responsibility for his rather numerous difficulties 
of adjustment; and tended to blame others (particularly 
authoritative figures) for his difficulties.  

The veteran denied all psychotic ideation, hallucinations, 
delusions, and ideas of alien influence or reference, which 
the examiner stated did not appear to be present.  The 
examiner diagnosed a sociopathic personality disturbance and 
anti-social personality and concluded that he found no 
psychosis on examination.  

Two days later in July 1970, the veteran underwent a VA 
social and industrial survey, at which time he reported that, 
prior to entering the military, he had been in college but 
left after one semester at the advice of his psychiatrist.  
The veteran explained that he had been under a great deal of 
stress.  The veteran further noted that, during service, he 
was deeply depressed because all of his officers were 
"really stupid" and that he could not "stomach taking 
orders from [them]."  He reported that, during service, he 
first began experimenting with drugs due to his depression 
and that, like alcohol, he could "take . . . [drugs] or 
leave . . . [them]."  Following discharge from active 
military duty, the veteran stated that he had done "some odd 
jobs, but nothing to speak of" and that he had been 
hospitalized for approximately two-and-a-half weeks in June 
1970 in a private nursing home for rest and a period of 
observation.  He spoke of having difficulty controlling his 
emotions, a problem that he had experienced during his school 
years and service.  Because of this problem, the veteran felt 
that he needed time in the nursing home to "just sit around 
and be able to think about his future."  He also admitted 
that he "can't take much and cannot avoid a fight for too 
long."  The veteran noted that he continued to receive 
treatment from his private psychiatrist once a week but was 
not, at the time of the VA evaluation, taking any 
medications.  

In September 1974, the veteran sought admission for treatment 
for extreme nervousness and anxiety.  An impression of acute 
anxiety neurosis was given.  He was informed that the VA 
Hospital was not the appropriate facility to treat him for 
his psychiatric condition as he was found not to be 
psychotic.  An evaluation by a physician on the following day 
resulted in a diagnosis of a thought disorder, probably 
schizophrenic process.  This physician recommended that the 
veteran be discharged and seen by a private psychiatrist or 
at the mental hygiene clinic.  The veteran was given valium 
to help to control his acute anxiety symptoms.  

In lay statements received in October 1974, friends who knew 
the veteran since his childhood noted that, prior to his 
entry into service, he had developed some emotional problems 
but nothing serious.  These witnesses further stated that, 
after returning home from service, the veteran's emotional 
problems seemed to have worsened.  These witnesses explained 
that the veteran was unable to seek employment on his own, 
was unable to keep positions obtained by his family and 
friends, was unable to control his actions, seemed very tense 
constantly, and was unable to sit still or to control his 
actions in general.  

In August 1975, the veteran underwent a VA psychiatric 
examination, at which time he reported that he could not 
maintain employment due to his restlessness and that he 
occasionally exhibited violent explosiveness.  This 
evaluation demonstrated that the veteran was cooperative to 
the interview situation to the best of his ability and 
oriented to the current time, place, and person; that he had 
a short attention span; and that he frequently rambled.  
Based upon the description given by the veteran of his 
explosiveness, violence, attention span, and inability to 
hold a job, the psychiatrist concluded that a 
nonservice-connected diagnosis of an explosive personality 
would be appropriate.  

In a January 1977 letter, the Chief of Staff at the VA 
Hospital in Washington, D.C. stated that he had been asked to 
review the veteran's folder.  In doing so, this physician 
noted that the veteran's private psychiatrist had explained 
in the July 1968 letter that, although the veteran had shown 
some improvement with his many emotional problems, he still 
did not have the maturity to enter military service; that the 
veteran should not enter military duty; and that, if he did 
so, he would remain in either a hospital or in some sort of 
trouble.  In January 1977, the Chief of Staff also noted that 
the veteran's service records indicated that, in July 1969, a 
military physician who had interviewed the veteran had 
recommended that he be separated for many of the same reasons 
that the private physician had listed.  Further, the Chief of 
Staff cited the veteran's post-service psychiatric 
hospitalization less than six months after his discharge from 
active military duty.  Based on this evidence, the Chief of 
Staff concluded that the veteran's condition had not required 
hospitalization prior to service and that his disorder 
worsened during service.  

In October 1977, the headmaster at the veteran's former 
school noted that the veteran graduated from that educational 
institution in June 1968 as a student in good standing.  The 
headmaster stated that the veteran, during his time at the 
school, participated in interscholastic sports and earned 
letters in football, lacrosse, and soccer.  

Between April and May 1979, the veteran was hospitalized by 
VA for approximately one month for treatment for a character 
disorder and an anti-social personality.  A mental status 
evaluation completed at admission demonstrated that the 
veteran was alert, oriented times three with no unusual 
mannerisms, and extremely verbose and articulate and that he 
had no looseness of association or flight of ideas, a logical 
and coherent stream of thought, full and appropriate affect, 
a depressed and tearful mood, good calculations, and good 
recent and remote memory.  The veteran denied auditory and 
visual hallucinations as well as suicidal or homicidal 
ideations.  After admission, the veteran showed little 
evidence of depression.  Throughout his hospital stay, he was 
found to be extremely manipulative.  In particular, he was 
found to alternate periods of being the ideal patient (e.g., 
being open in group talking of his effort to control his 
anger and impulses) to refusing to participate in any of the 
activities except for working out in the gym.  The veteran 
began to feel that he had no further problems to work on and 
requested a discharge.  He was given a regular discharge with 
no medication.  

In February 1985, the veteran underwent a private psychiatric 
evaluation, at which time he reported that he was not 
receiving any psychiatric treatment or taking any medication.  
The examiner noted that, although the veteran was a little 
vague about his medical treatment over the years, his 
emotional discomfort and tendency to engage in frequent 
fights and to become incarcerated even briefly appeared to 
have settled down somewhat due to his isolated lifestyle.  A 
mental status evaluation demonstrated that the veteran was 
pleasant, cooperative, neatly and casually dressed and 
groomed, very intense, mildly to moderately depressed, and 
oriented to all three spheres (time, place, and person) and 
that he had rapid speech, adequate memory and presentation of 
history, no gross disorder of thinking, fairly well-ordered 
associations without delusions or hallucinations, good recent 
and past memory without any evidence of organic brain 
disease, fairly good attention span, the ability to perform 
simple calculations and to interpret proverbs abstractly, 
fairly good insight into the nature of his illness (although 
the examiner noted that the veteran had elected to isolate 
himself as a way of handling his very high degree of social 
anxiety and associated depression), and judgment which was 
fairly good but lower than one would expect for a person with 
average or somewhat better intelligence.  The examiner, who 
felt that the veteran was not acutely suicidal or assaultive 
despite his depression, diagnosed a borderline personality 
disorder and a dysthymic disorder.  In addition, the examiner 
expressed his opinion that the veteran could benefit from 
psychiatric treatment and was basically in a position to be 
employed in some type of low stress and low demand 
occupation.  

A March 1985 evaluation completed for SSA disability benefit 
purposes indicated that the veteran was moderately depressed 
and fully oriented and that he related appropriately but 
superficially.  The examining physician diagnosed a 
borderline personality disorder.  

According to an April 1985 record, a private physician who 
had interviewed the veteran noted his report of having been 
involved in frequent fights in service and having been 
hospitalized soon after discharge from active military duty 
for his violent outbursts, poor concentration, and confused 
thinking and later at the VA Hospital in Washington, D.C. for 
symptoms of depression.  Since then, the veteran described 
continued difficulty tolerating and relating to people 
(particularly job supervisors and other authority figures) 
and an inability to sustain employment or to maintain social 
relationships.  He stated that he drank episodically and used 
marijuana approximately once a month.  He denied taking any 
psychoactive medication.  

A mental status evaluation demonstrated that the veteran was 
alert and cooperative and that he had an intense facial 
expression, speech which was pressured with loose and 
tangential associations, paranoid references of having been 
harassed, recent auditory hallucinations of hearing his name 
being called, a neutral mood, a constricted affect with hints 
of hostility and irritability, intact orientation and memory, 
minimal insight, and judgment which was erratic and 
unreliable.  The veteran denied having any current self 
destructive feelings and described past mood swings with 
periods of depression, increased activity, and irritability.  
The examining physician provided an impression of probable 
schizoaffective disorder and expressed his opinion that the 
veteran was disabled for gainful employment.  

In October 1985, the veteran was hospitalized for five days 
for treatment for chronic alcohol dependence and polydrug 
abuse.  Upon admission, the veteran stated that he had come 
because his mother believed that he had a problem with 
alcohol and drugs.  His hospital course involved 
detoxification using the standard regimen.  While on the 
ward, the veteran was basically non-compliant with ward rules 
and regulations.  Despite instructions that he was not given 
off-ward privileges, he walked off the ward and jogged around 
the hospital grounds.  He did not attend group education or 
films on a regular basis.  For the most part, the veteran was 
found to be aggressive, aloof, and hostile towards the 
hospital staff.  He was discharged for outpatient treatment.  

In the following month, the veteran was again hospitalized 
for a 28-day program for treatment for chronic alcohol 
dependence and polydrug abuse for approximately two weeks.  
After one week in the program during which time the veteran 
was found to have achieved very minimal progress, he began 
missing some meetings and came late for other meetings.  Due 
to this violation of the rules, the veteran was given an 
irregular discharge.  

Also in November 1985, a private clinical psychologist 
acknowledged the veteran's extensive history of maladjustive 
behavior as an adolescent and his considerable difficulty 
adjusting to adult life.  The psychologist noted that, 
according to the veteran's mother, the veteran's serious 
adjustment problems (including mood swings and paranoid 
ideation) began prior to service, that he was drafted over 
the objections of his family physician, that he remained on 
active duty only nine months, that he was discharged due to 
his continual fighting, and that since separation he has been 
unable to maintain employment or to sustain any living 
arrangement for more than a few months.  

The clinical psychologist diagnosed, on Axis I, a schizotypal 
personality because the veteran's symptoms did not reach the 
extremes warranting a diagnosis of schizophrenia.  The 
psychologist explained that environmental factors, such as 
the number of people around him, the extent of supervision, 
the style with which supervision was offered, and his 
inability to sustain relationships, were formidable factors 
affecting his condition.  In addition, the psychologist noted 
that the veteran's diagnosis was consistent with the 
progressive degeneration of his ability to maintain himself 
independently.  

In a March 1986 letter, a private psychologist noted that the 
veteran had entered into, but was unable to sustain 
participation in, an in-patient alcohol rehabilitation 
program.  The psychologist expressed his opinion that the 
veteran's inability to complete the program "was not simply 
a function of what might seem like the adolescent 
oppositionalism of a character disorder but was actually a 
manifestation of his schizophrenic inability to tolerate 
sustained interpersonal relationships."  The psychologist 
explained that the relationships were particularly difficult 
for the veteran to sustain in this program because the 
treatment sessions required that the interactions be 
confrontational.  The psychologist felt that the veteran's 
inability to sustain participation in this program supported 
his diagnosis.  In particular, the psychologist explained 
that if patients with a diagnosis of one of the 
schizophrenias were treated at all, they must be treated in 
controlled and structured settings that they cannot leave.  

In November 1986, the veteran complained of a nervous 
disorder, including a short attention span.  In February 
1987, three VA physicians reviewed the veteran's claims 
folder, including materials submitted by his mother, and also 
interviewed the veteran for an hour.  Thereafter, the three 
physicians unanimously concluded that the appropriate 
psychiatric diagnosis for the veteran was a mixed personality 
disorder (borderline, anti-social) and that there was no 
evidence or indication of a thought disorder.  In addition, 
the physicians explained that any past psychotic episodes 
could "probably be related to the borderline features of the 
personality disorder."  

In April 1988, the private physician who completed the April 
1985 evaluation of the veteran reiterated that a diagnosis of 
a schizo-affective disorder with predominant paranoid 
features was appropriate and that he continued to be disabled 
for gainful employment as a result of a chronic mental 
illness.  This physician noted the veteran's complaints of 
"up and down" moods, irritability, and difficulty with 
prior supervisors; his lack of an attempt to work for several 
years; as well as his continued living of a somewhat isolated 
existence in which he spent his time in the woods observing 
wildlife.  A mental status evaluation demonstrated that the 
veteran was somewhat disheveled, cooperative, essentially 
insightless (blaming all of his problems on other people and 
on unseen enemies), and influenced by delusional thinking and 
that he had spontaneous speech which was somewhat pressured 
and rambling at times regarding abuses by other people, 
intermittent auditory hallucinations, paranoid delusions 
regarding people plotting against him and spreading stories 
about him, a neutral mood, a constricted affect, intact 
orientation and memory with no evidence of organicity, and 
impaired judgment.  The veteran denied any suicidal ideation.  

Another private physician, who reviewed the veteran's records 
in April 1988, expressed his opinion that a diagnosis of 
schizophrenia or a schizoaffective disorder was appropriate 
and supported by the private medical opinions dated in April 
1985, November 1985, and April 1988.  Additionally, this 
private physician expressed his opinion in April 1988 that 
the VA examiners' February 1987 diagnosis of a mixed 
personality disorder was inexplicable and extraordinary due 
to the strong evidence of a psychosis.  This private 
physician explained that schizophrenia is not primarily 
caused by stress but can be exacerbated by stress (including 
military duty) once the disease itself develops.  

Also in April 1988, the veteran presented testimony at a 
personal hearing conducted before Members of the Board in 
Washington, D.C.  According to the transcript from this 
hearing, the veteran testified that the only emotional 
problems that he had prior to his entry into active military 
duty were typical teenager troubles and that he did not begin 
to have problems with his nerves and with his temper control 
until midway through his basic training.  April 1988 hearing 
transcript (1988 T.) at 3-7.  According to the veteran's 
testimony, he sought psychiatric treatment immediately after 
he returned home from the service and has continued to 
experience emotional problems.  1988 T. at 8-16.  Further, 
the veteran's mother and stepfather testified that the 
veteran began having psychiatric problems (including getting 
into fights) prior to his entry into service and that, when 
he returned home after military duty, he was "out of 
control."  1988 T. at 23-32, 42-45.  Also, a private 
psychologist who had previously examined the veteran 
testified that the veteran had schizophrenia which was 
exacerbated beyond its normal progression by the stress of 
his military duty.  1988 T. at 33-41.  

In September 1988, a private physician who described himself 
as a specialist for many years in research and treatment of 
schizophrenia, explained that he had reviewed the veteran's 
records.  This physician explained that, although perhaps not 
apparent at the time, the veteran's initial difficulties with 
mood swings and attacks of rage in 1968 were early 
manifestations of the gradual onset of a psychosis.  This 
physician expressed his opinion that the veteran's "brief 
but disastrous period of military service in 1969, marked by 
behavior which was in sharp contrast to his previous 
comportment in military school, is further evidence that the 
early manifestations of brain dysfunction later recognized as 
schizophrenia [were]  . . well underway."  In addition, the 
physician explained that, in his experience, "it is quite 
common for individuals to present the symptoms of personality 
disorders or neurosis (especially depression) early in the 
course of their psychosis.  It is often exceedingly difficult 
at the time to see the symptoms for what they are, and the 
correct diagnosis only becomes evident in retrospect after 
the more overt symptoms of the psychosis have become fully 
manifest."  

In a February 1990 follow-up letter, this same physician 
confirmed his belief that the veteran's correct diagnosis was 
schizophrenia.  In support of this conclusion, the physician 
cited the April 1985 determination of another private 
physician who had noted the veteran's symptoms of loose 
tangential associations and auditory hallucinations along 
with well-documented functioning in work and social relations 
at a level considerably below what he had achieved prior to 
the onset of his illness.  The author of the February 1990 
record noted the difficulty in ascertaining from the records 
the time that the diagnosis schizophrenia should have been 
made.  The physician did believe that, given the veteran's 
high level of functioning prior to his illness, the course of 
his disorder, and his current symptoms, it seemed obvious in 
retrospect that his illness in 1968 was the early 
manifestations of the developing schizophrenia.  Further, the 
physician explained that, while there was no evidence that 
stress (including that of military service) causes 
schizophrenia, there was abundant evidence that stress 
(including that which was described as having occurred during 
the veteran's brief period of active duty) may have 
aggravated the symptoms of his illness.  

In March 1990, another private physician confirmed 
conclusions and opinions that he had reached in a previous 
statement in October 1989.  In these documents, the physician 
initially noted that he had known the veteran since his 
teenage years and that, although he had not actually seen the 
veteran since late 1968, he was able to follow the course of 
the veteran's difficulties through a friendship with the 
veteran's parents and periodic visitations to their home.  
This physician noted that the veteran, who had above-average 
intelligence, began to change at approximately 17 years of 
age, when he became more erratic and unpredictable in his 
behavior which resulted in arrests for several minor 
misdemeanors and assaults.  The physician stated that the 
veteran was sent to a private military school from where he 
did graduate and that, following graduation, he continued to 
have difficulty with erratic behavior.  The physician noted 
that, despite a medical recommendation to the contrary, the 
veteran was inducted into the military, where he remained for 
almost nine months before he was discharged with a diagnosis 
of moderate chronic aggressive personality.  

This physician concluded that the veteran exhibited the 
following symptoms with progression:  emotional disharmony, 
progressive deterioration, retreat from reality, 
seclusiveness, withdrawness, regressive behavior, auditory 
hallucinations, progression from a leader at a military 
school to rejection of authority, negativism, ambivalence, 
grandiosity, delusions, unpredictable behavior, delusions of 
persecution, deterioration in dress and appearance, and an 
inability to hold a job.  The physician noted that the 
veteran was a recluse living alone in a marginal existence 
with some help from his family that he would allow.  The 
physician expressed his opinion that the veteran's symptoms 
have been, and continued to be, manifestations of progressive 
chronic schizophrenia (undifferentiated type).  The physician 
also concluded that this diagnosis could have been 
established at the time of the veteran's discharge from 
service if a careful psychiatric history, mental status 
evaluation, psychological examination, social history, and 
projective techniques had been completed.  

The physician also explained that the veteran's schizophrenia 
was further accelerated, agitated, and aggravated by his 
military service.  The physician explained that, although 
there is no way to determine what the natural course of the 
veteran's illness would have been without his military 
service, the unusual and often unique stresses under which he 
was compelled as a soldier "no doubt produced a precipitous 
and lasting effect on . . . [the veteran] that progressed to 
his total disability."  In particular, the physician cited 
the harassment that the veteran endured in service from his 
peers as well as from the non-commissioned officers ranked 
above him because he had been given responsibility and 
authority over his peers in the military.  

In June 1990, the veteran's mother, stepfather, and 
psychologist presented testimony on the veteran's behalf 
before Members of the Board in Washington, D.C.  In 
particular, the veteran's mother and stepfather testified 
that the veteran did not have any specific psychiatric 
problems prior to service, that they had found him to be 
normal then, that the few problems that he experienced before 
military duty required talking to a psychiatrist for 
evaluation purposes only rather than for treatment purposes, 
and that they did not notice a significant change in him 
until he returned home from active service.  June 1990 
hearing transcript (1990 T.) at 2-18, 22-24.  Further, the 
private psychologist who testified at the April 1988 personal 
hearing and who had previously treated the veteran also 
testified at the June 1990 personal hearing.  According to 
the psychologist's testimony, a schizophrenic component 
underlies the veteran's condition.  1990 T. at 20-21.  

In July 1991, the veteran underwent an initial private 
psychological evaluation due to his rather inconsistent work 
history, a history of alcohol and drug abuse, and a history 
of diagnosis of schizoaffective with borderline personality 
and character disorder.  The veteran reported having a long 
history (dating back to his primary school education) of 
difficulty controlling his temper and being discharged from 
the military after less than nine months of service due to a 
series of incidents where he had hit individuals of higher 
rank.  The veteran brought to the interview, for the 
examiner's review, some of his medical records which provided 
various psychiatric diagnoses, including a schizotypal 
personality and borderline personality, schizoaffective 
disorder, and schizophrenia.  

A mental status evaluation demonstrated that the veteran was 
alert, oriented to the three spheres (person, place, and 
time), casually dressed, and reasonably well-groomed and that 
he had good attention, average intelligence, intact memory 
for recent and remote events, and pressured speech with some 
evidence of tangentiality and mild disorganization.  The 
examiner noted that the veteran did not appear to be overtly 
paranoid or grandiose or to be floridly psychotic at that 
time, although he did acknowledge tendencies towards 
delusions and hallucinations.  The veteran reported 
occasional brief episodes of depression but denied 
significant neurovegetative signs of a biologic depression.  
In addition, the veteran described periods of increased 
energy, irritability, impatience, and impulsive behaviors 
such as spending sprees.  He did report episodic suicidal 
ideation but denied any significant suicidal ideation or 
intent at that time.  The veteran also stated that he learned 
to control his alcohol and drug intake to a moderate level.  

The examiner noted that the veteran had unstable 
relationships and work history.  Based on this evaluation, 
the examining clinical psychologist provided a diagnostic 
impression of a schizoaffective illness and rule-out bipolar 
disorder (manic type) on Axis I.  In addition, the 
psychologist recommended that the veteran undergo a current 
psychological evaluation including psychometric assessment.  

In a subsequent report dated in October and November 1991, 
this psychologist noted that the veteran had undergone some 
psychological testing, including the Minnesota Multi-Phasic 
Personality Inventory II (MMPI-II) and the Rorschach 
Protocol-Exner System.  The psychologist explained that these 
test results demonstrated that the veteran was experiencing 
intense distress in a variety of areas of his life.  In 
particular, the psychologist cited the veteran's extremely 
poor self-concept, interpersonal dependence for validation 
purposes, view of the world as frustrating (which caused him 
to assume a suspicious and defensive posture), strong 
indications of anger and oppositionality (including authority 
conflicts), and finding of the world as chaotic (despite his 
perception of his legitimate efforts to cope).  

In conclusion, the psychologist provided a diagnostic 
impression of a schizo affective disorder (on Axis I).  The 
psychologist also expressed his opinion that the veteran's 
long history of adjustment difficulties (both vocationally 
and socially), coupled with the significant clinical concerns 
reflected by the psychological tests, made his vocational 
potential quite guarded at that time.  The psychologist 
recommended vocational orientation and skills development as 
well as treatment of his underlying mental illness with a 
combination of psychiatric and psychotherapeutic efforts.  

In a February 1993 letter, the private licensed clinical 
psychologist who had conducted the previous evaluations in 
July, October, and November 1991 noted the veteran's "long 
history of adjustment difficulties" (including depressive 
and hypo-manic elements and clear indications of cognitive 
distortions with paranoid ideation) as well as his inability 
to sustain employment due to interpersonal conflicts.  The 
psychologist also explained that the veteran was alert, 
oriented to the three spheres (person, place, and time), 
quite distractible, impulsive, impatient, irritable, and 
hostile and that he had adequate attention, an ability to 
concentrate on a single task over a period of time that was 
quite limited, no frank hallucinations or delusions per se, 
and thinking which was very idiosyncratic and at times 
disorganized.  Additionally, the psychologist reiterated his 
opinion that, although the veteran had received a number of 
diagnoses over the years, he believed that the veteran's 
primary and most accurate diagnosis was a schizo-affective 
disorder with mixed character traits.  

An evaluation conducted in March 1993 pursuant to a claim for 
SSA disability benefits noted that, from 1965 to 1969, the 
veteran was markedly limited in his ability to relate to 
co-workers and supervisors and in his ability to complete 
work-related tasks.  This examination also included the 
notation that, following this time frame, the veteran was 
diagnosed with a schizophrenic illness.  

In a September 1993 letter, the private psychiatrist who 
treated the veteran from the late 1960s through 1971 stated 
that his records were destroyed but that he remembered that 
the veteran had a serious psychiatric disorder resulting in 
his inability to adapt to school, military service, and work 
situations.  In addition, the psychiatrist concluded, in 
retrospect, that, when he treated the veteran, he was 
actually observing the early stages of a chronic severe 
mental disorder.  This psychiatrist cited the several 
diagnostic interviews conducted by other mental health 
professionals, including psychiatrists, who made Axis I and 
Axis II diagnoses since 1971 and who had found the veteran to 
have remained very impaired and dysfunctional.  

Also in September 1993, the veteran sought VA treatment and 
evaluation for his psychiatric condition.  He reported that 
he was no longer taking medication and denied any suicidal or 
homicidal ideations.  A schizoaffective disorder with bipolar 
features was noted on the report.  The examiner provided an 
impression of a bipolar disorder with possible atypical 
features.  

Approximately three weeks later in September 1993, the 
veteran sought counseling to continue to deal with separation 
from his mother and with self-independence.  He reported that 
he was not taking medication at that time.  The examiner, who 
noted that the veteran was not acutely homicidal, suicidal, 
or psychotic, stated that he saw no evidence of a major 
psychotic or mood disturbance at that time.  

A private psychological report dated in April 1994 noted that 
the veteran was oriented, cooperative, depressed, anxious, 
and irritable and had an appropriate affect.  The examiner 
concluded that the veteran was stable and doing well.  

Additionally, in statements dated from July to August 1994, 
various mental health care professionals, including an 
occupational therapist and a social worker, noted that they 
had reviewed the veteran's records.  Based on such a review, 
these professionals concluded that the inherent conditions in 
basic training, plus the additional trauma of the conflict 
with the non-commissioned officers, were certainly 
aggravating circumstances which could have caused progressive 
deterioration of the veteran's psychiatric condition.  The 
veteran's absence from his very supportive family was also 
cited as a factor in the aggravation of his psychiatric 
symptomatology during his active military duty.  

In October 1994, the veteran, his mother, and his stepfather 
presented testimony at a personal hearing conducted before a 
hearing officer at the RO.  Specifically, the veteran 
testified that, although he had some problems before he 
entered the military, they were nothing severe and were in 
fact normal problems that teenagers had.  See, 1994 hearing 
transcript (1994 T.) at 3.  According to the veteran's 
testimony, prior to his entry into active military duty, he 
was still functional.  1994 T. at 3.  He testified that his 
psychiatric condition did not worsen until service, when he 
was exposed to considerable extraordinary harassment from his 
drill sergeant.  1994 T. at 4-6.  Further, the veteran's 
mother and stepfather testified that, following service, the 
veteran's personality changed.  1994 T. at 10-19.  Prior to 
service, the veteran worked for his stepfather, who attested 
that the veteran showed up for work everyday and completed 
his assignments in a very adequate manner but that, after 
returning home from service, he was late for work most of the 
time, inattentive to his responsibilities at his job, and 
would leave work in the middle of the day and not return.  
1994 T. at 17-18.  

In a June 1996 report, a psychiatric consultant noted the 
veteran's longstanding, and perhaps lifelong, personality 
problem which had been characterized essentially by emotional 
instability and which had been interpreted as a manic 
depressive illness.  The consultant explained that the 
objective medical evidence did not indicate that the veteran 
had fulfilled the requirements of a manic depression or any 
other psychotic disorder or that the veteran had a 
psychiatric impairment of function of such severity as to 
prevent gainful activity.  In support of this conclusion, the 
consultant cited the lack of evidence of organic brain 
disorder, psychotic disorganization, behavior beyond 
voluntary control, constriction of interests, or 
deterioration of personal habits as well as the veteran's 
ability to understand, to follow directions, to reason, and 
to relate adequately to others when it suited him to do so.  
The consultant also noted the marked variance between the 
veteran's (and his mother's) depiction of the veteran's 
reliance on a private physician with this doctor's statement 
that he had seen the veteran on only one occasion.  The 
consultant further stated that the objective medical evidence 
represented only a mild psychiatric impairment.  

In November 1996, the veteran underwent a private evaluation 
which demonstrated that he was neatly and casually groomed, 
cooperative, coherent, lucid, oriented in all three spheres, 
not significantly anxious or agitated, and not hypervigilant; 
that he had an adequate level of self-sufficiency, a general 
demeanor which was open and friendly, a pleasant and 
appropriate affect, an euthymic mood, grossly intact recent 
and remote memory, the ability to recall the details of the 
previous evening, the ability to recite six random digits 
forward without difficulty, the ability to recite serial 
sevens correctly, the ability to interpret several common 
proverbs, a general level of intellectual functioning which 
was within normal limits, and grossly intact judgment; and 
that he showed no evidence of any significant constriction of 
outside interests or activity except for some isolation and 
no evidence of any overt thought disorder except for some 
vague references to voices that he hears.  The examining 
physician diagnosed a schizo-affective disorder by history 
which was in fairly good remission.  In addition, the 
physician expressed his opinion that, based upon the 
veteran's current emotional stability in a non-stressful 
environment, his prognosis for continued remission was 
considered to be good.  

In June 1999, the veteran underwent a VA mental disorders 
examination by three psychiatrists who each extensively 
reviewed the veteran's claims folder (including the veteran's 
entire medical records as well as the extensive testing 
previously completed over the years) and the Board's December 
1996 remand.  At this evaluation, the veteran reported that, 
other than taking Thorazine in during his first psychiatric 
hospitalization in 1970 and at some point thereafter taking 
Prozac one time and Lithium for approximately one month, he 
had not taken any other psychiatric medication.  In 
particular, the veteran stated that he had been virtually 
medicine free for many years, that "in no way . . . [did] he 
get depressed," and that he got "a little high-strung" 
sometimes.  He admitted that he was much more able to control 
his violent and aggressive impulses now than he had been able 
to do most of his life.  

A mental status evaluation demonstrated that the veteran was 
calm, cooperative, no paranoid in any way, alert, and 
oriented times three; maintained fairly good eye contact 
although he was sometimes evasive; and had a normal affect 
which was not restricted or expansive in any way, an euthymic 
mood, thought processes which were logical, linear, and 
coherent, no looseness of association, no flight of ideas, no 
tangentiality, no circumstantiality, speech which was normal 
in tone, cadence, and pitch, no suicidal or homicidal 
ideations, no apparent preoccupations in thought content, no 
auditory or visual hallucinations, no apparent delusions or 
illusions, higher cortical functions which all seemed to be 
fully intact, and fair judgment and insight.  The examiners 
reviewed the veteran's neurocognitive and neuropsychological 
testing results and observed that the veteran was within the 
normal range of his IQ and cognitive ability and that he was 
functioning well.  

One psychiatrist diagnosed, on Axis I, polysubstance 
dependence in remission (per patient) and rule out 
cyclothymia as well as, on Axis II, an antisocial personality 
disorder, a borderline personality disorder, and narcissistic 
personality disorder traits.  This psychiatrist noted that 
the veteran's impulsivity and pressured speech could be 
related to a bipolar disorder or cyclothymia.  Further, in 
support of the Axis II diagnoses of antisocial personality 
disorder, the psychiatrist cited the veteran's failure to 
conform to social norms, impulsivity, irritability and 
aggressiveness, reckless disregard for safety of self and 
others, and lack of remorse towards others.  According to the 
psychiatrist, the diagnosis of a borderline personality 
disorder was supported by the veteran's history of unstable 
relationships, imuplsivity, recurrent suicidal behavior, 
affective instability, chronic feelings of emptiness, and 
inappropriate intense anger.  The psychiatrist expressed his 
opinion that there was no indication that the veteran's 
conditions had an onset as a result of his military service 
or that these disorders were aggravated by service beyond 
their natural progression.  

This psychiatrist also concluded that the veteran did not 
meet the criteria for a diagnosis of schizophrenia.  The 
psychiatrist explained that, although past psychological 
testing revealed some elements of unusual beliefs and other 
indications of a possible psychosis, such symptoms were 
difficult to attribute to schizophrenia due to the episodic 
nature and lack of chronicity of the symptomatology and due 
to the presence of such symptoms in more likely diagnoses as 
a personality disorder and polysubstance abuse.  

The second psychiatrist diagnosed, on Axis I, polysubstance 
dependence (including cocaine, marijuana, LSD, alcohol, 
crystal methamphetamine, and "speed") as well as a 
questionable history of dysthymia/schizoaffective disorder.  
On Axis II, this psychiatrist diagnosed a borderline 
personality disorder, antisocial personality disorder, and a 
narcissistic personality disorder.  

In support of the diagnosis of an antisocial personality 
disorder, the psychiatrist cited that the veteran had 
admitted that he had lied throughout his life and had gotten 
into fights which were grounds for arrest and prosecution 
(since the age of 15), that he had not taken responsibility 
of normal adults including holding a job, and that he 
externalized blame to others.  In support of the diagnosis of 
a narcissistic personality disorder, the psychiatrist noted 
that the veteran wanted to be somebody like "Jesus Christ" 
who could put his hands over people and have complete power 
over them.  With regard to the diagnosis of a borderline 
personality disorder, the psychiatrist noted that the veteran 
exhibited significant identity disturbances, impulsivity, 
affective liability, chronic suicidal ideation, substance 
abuse issues, chaos, boredom, and much anger and borderline 
rage in his life.  The examiner expressed his opinion that 
these conditions were not aggravated beyond their natural 
progression by the veteran's service.  

This psychiatrist also concluded that he did not feel that 
the veteran met any of the criteria for any sort of 
schizophrenic illness.  The psychiatrist explained that some 
of the substances that the veteran was abusing in the early 
1970s and possibly in 1978 made some of his symptomatology 
appear "schizophrenic-like."  

In a July 1999 addendum, the third psychiatrist diagnosed, on 
Axis I, polysubstance abuse in remission and rule out 
cyclothymia.  On Axis II, this psychiatrist diagnosed an 
antisocial personality disorder, borderline traits, and 
narcissistic traits.  He explained that the veteran had some 
symptoms of cyclothymia, including the presence of numerous 
hypo-manic episodes and periods of depression which were not 
serious enough to be considered major depression.  In support 
of the diagnosis of an antisocial personality disorder, the 
psychiatrist referred to the presence of the following 
symptoms, since the veteran's age of 15:  his failure to 
conform to social norms, impulsivity, aggressive and 
irritable behavior, lack of remorse, and disregard for the 
safety of other.  The psychiatrist also stated that the 
veteran's borderline traits were represented by his unstable 
relationships, inappropriate intense anger, and impulsivity.  
The psychiatrist also concluded that there was no evidence to 
suggest that the veteran's symptoms were a result of his 
military service or were aggravated by such service.  

This psychiatrist also expressed his opinion that the veteran 
did not meet the criteria for a diagnosis of schizophrenia.  
The psychiatrist explained that, although prior medical 
records and psychological testing indicated some psychotic 
symptoms, these were complicated by his drug abuse and by the 
multiple head injuries that he had sustained without loss of 
consciousness from his many street fights (from his reported 
history).  

Upon the Board's request, a private psychiatrist reviewed the 
veteran's file and, in April 2002, rendered the following 
independent medical opinion.  First, this psychiatrist noted 
that the veteran had been diagnosed with a spectrum of 
illnesses over time (beginning with personality disorders 
such as sociopathic personality, antisocial personality, and 
an adolescent adjustment reaction and progressing to thought 
disorders) and that his psychiatric problems had been 
exacerbated by drug and alcohol use and had been colored by 
the description of the violence in his life.  This 
psychiatrist expressed his opinion that the appropriate 
psychiatric diagnosis of the veteran was a Cluster B 
Personality Disorder, to include an aggressive personality, 
sociopathic personality, antisocial personality, and an 
adolescent adjustment reaction.  In support of this current 
diagnosis, the psychiatrist cited the veteran's behavior.  

Also in support of the current diagnosis of a Cluster B 
Personality Disorder, the psychiatrist cited the lack of 
evidence in the veteran's record which was supportive of a 
diagnosis of schizophrenia.  The psychiatrist noted that, if 
the veteran truly had schizophrenia, he was never involved in 
any ongoing treatment for this illness.  In addition, the 
psychiatrist explained that personality disorders in times of 
stress appear more like thought disorders.  The psychiatrist 
also stated that the diagnosis of a thought disorder first 
came in the 1970s, when the veteran was involved in ongoing 
drug abuse and that, after he was sent for detoxification in 
1985 for his drug and alcohol problem, he was found to have a 
schizotypal personality, a borderline personality, and a 
probable schizoaffective disorder.  

Additionally, this psychiatrist expressed his opinion that 
the symptoms exhibited by the veteran during his active 
military duty represented ongoing manifestations of a 
psychiatric condition and that there was no clear indication 
from the record that the symptoms experienced by the veteran 
had their initial onset while in service.  The psychiatrist 
explained that, prior to entering service, the veteran had 
prodomal symptoms, if no actual symptoms of a mental illness.  
From the record, the psychiatrist cited the many stresses in 
the veteran's teenage life, including his parents' divorce, 
the difficulties that he had in school, and his violent 
tendencies.

Moreover, this psychiatrist expressed his opinion that the 
veteran's diagnosed personality disorder which existed prior 
to his entry into service was not aggravated beyond its 
natural course during his active military duty.  The 
psychiatrist explained that, if the stress of the veteran's 
military service caused his mental illness or contributed to 
its worsening, he would have shown some improvement over time 
following his military discharge.  Such an improvement in the 
veteran's psychiatric condition was not shown after his 
service separation, the psychiatrist stressed, because "the 
behaviors that caused him the most problems, [including his] 
substance abuse and violence, were not the result of his time 
in service."  In addition, the psychiatrist noted that the 
record showed that the veteran's military stay was relatively 
brief, that he did not undergo consistent psychiatric 
treatment, that he lacked a pertinent diagnosis following 
service, that prior to separation from service he had 
actually expressed an interest in staying on duty (which 
would indicate that, at that time, the stresses that he was 
experiencing had actually decreased and that he may have been 
deriving some benefit from being in service), and that his 
first psychiatric hospitalization occurred months after 
service rather than during his military duty.  

Subsequently, in June 2002, the private psychologist who had 
treated the veteran between 1991 and 1994 again conducted a 
psychological evaluation of the veteran.  At the time of the 
June 2002 examination, the psychologist observed that the 
veteran was pleasant, cooperative, quite relaxed and open, 
and able to provide a coherent history of the 8-year interval 
since last seen by the examiner.  The veteran reported that 
he felt more stable and in control of his life and that he 
worked with his father who operates a small land development 
business (by assisting with such projects as landscaping).  
However, the veteran also noted that his current domestic 
situation (with a live-in partner and her son) was 
"extremely high stress" and that he feels no motivation for 
reading, writing, etc.  

A mental status evaluation demonstrated that the veteran was 
alert, oriented times four, and casually dressed and well 
groomed and that he had good attention, average intelligence, 
intact memory for recent and remote events, intact insight 
and judgment for events of daily living, no significant 
paranoid symptoms, some neurovegetative symptoms of a 
biologic depression, disrupted sleep in recent months, poor 
energy, a strong libido, some difficulty with concentration, 
an historically short attention span, good motivation to help 
his parents with their business, no suicidal or homicidal 
ideations, moderately pressured speech, posture and gait 
which were within normal limits, no unusual or bizarre 
behaviors, and no indications of a formal thought disorder, 
hallucinations, or delusions.  

The psychologist provided the following Axis I diagnostic 
impressions:  a bipolar disorder, manic type, which was in 
partial remission; a history of alcohol abuse which was 
substantially in remission; and a history of canabis (and 
other substance) abuse which was in full remission.  The 
psychologist also concluded that an Axis II diagnostic 
impression of a mixed personality disorder was appropriate.  
The psychologist noted that the manic component of the 
veteran's psychiatric disorder "explain[ed] . . . his 
clinically significant paranoid symptoms, rather than a true 
schizophrenic or even the schizoaffective diagnosis that was 
used at the time."  

In addition, the psychologist expressed his opinion that 
"[i]t would appear indisputable that the stress of military 
service, particularly involuntary, would represent the type 
of stress that would exacerbate this condition."  The 
psychologist also concluded that "the development of a 
substance abuse pattern while in service, which lasted more 
than 25 years, is evidence of both the exacerbation of his 
[the veteran's] disorder while in the military (as a 
maladaptive means of managing stress through 
'self-medication') and its contribution to his long term 
psychiatric disability."  

In a report dated approximately one week later in June 2002, 
this same private psychologist noted that he had reviewed 
"all psychiatric records prepared by other mental health 
professionals, letters[,] and reports related to . . . [the 
veteran's] psychiatric history, prior to 1991" when he had 
first treated the veteran.  Additionally, the psychologist 
stated that he had reviewed all of the clinical records that 
he had authored concerning the veteran's treatment; reports 
and records provided to him after his termination of 
treatment of the veteran in 1994, including a July 2001 
statement from the veteran's representative and the April 
2002 independent medical evidence report; a May 2002 
consultation with the veteran's mother; and a June 2002 
clinical examination of the veteran, including a clinical 
history since April 1994 and a current mental status 
evaluation.  

In the June 2002 report, the private psychologist then 
discussed the veteran's psychiatric history, including the 
pre-service 1968 private medical opinion that the veteran did 
not have the degree of maturity to serve in the military, the 
in-service episodes of fights which resulted in his 
discharge, his first post-service psychiatric hospitalization 
in June 1970, as well as subsequent pertinent medical records 
dated until the psychologist's last evaluation of the veteran 
in August 1994.  In addition, this psychologist addressed the 
conclusions reached and opinions expressed by the 
psychiatrist who had conducted the April 2002 review of the 
veteran's medical records.  In particular, the psychologist 
refuted the psychiatrist's conclusion that the veteran's 
predominant diagnoses are an anti-social personality 
disorder, a borderline personality disorder, a narcissistic 
personality disorder, and a Cluster B personality disorder.  
The psychologist cited the veteran's prior Axis I diagnoses 
of schizophrenia, a schizo-affective disorder, and a bipolar 
disorder, which, as the psychologist explained, tend to be 
treatment, and medication, resistant.  

Additionally, the psychologist concluded that the records 
that he had reviewed did not substantiate the psychiatrist's 
conclusion that the veteran had a psychiatric condition which 
pre-existed his active military duty but was not aggravated 
by such service.  The psychologist expressed his opinion that 
the evidence of record reflected that, prior to service, the 
veteran functioned successfully in his organized and 
structured scholastic environment but "failed miserably" in 
his service environment.  As such, the psychologist agreed 
that the veteran's psychiatric condition preexisted his 
active military duty but concluded that such service 
aggravated this preexisting disability.  Based upon extensive 
treatment of the veteran in the early 1990s as well as a 
recent evaluation of him, the psychologist concluded the 
veteran's appropriate diagnosis was bipolar disorder, manic 
type, in partial remission.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of at least 10 percent within one year from the date 
of termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2001).  

Personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of application 
legislation.  38 C.F.R. § 3.303(c) (2001).  See also, 
38 C.F.R. § 4.9 (2001) (which stipulates that personality 
disorder and mental deficiency are not diseases or injuries 
in the meaning of applicable legislation for disability 
compensation purposes).  

However, service connection may be granted for diseases (but 
not defects) of congenital, developmental, or familial 
origin.  In such cases, service connection is warranted if 
the evidence as a whole establishes that the familial 
conditions in question were incurred or aggravated during 
service within the meaning of VA law and regulations.  
Specifically, when diseases of congenital, developmental, or 
familial origin become the basis for a claim for service 
connection of a disability, such disease, by its very nature, 
is ordinarily justified in being found to have preexisted the 
claimant's military service.  Typically in such cases, 
entitlement to service connection should turn on the question 
of whether manifestations of the disease in service 
constituted "aggravation" of the condition.  That 
particular question must be resolved by applying the same 
stringent legal standards which are applicable in cases 
involving acquired disabilities.  See, VAOPGCPREC 82-90 
(July 18, 1990).  See also, 38 C.F.R. § 3.306.  

Every veteran is presumed to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 1991); 38 C.F.R. § 3.304(b) (2001).  See Crowe v. 
Brown, 7 Vet.App. 238, 245 (1994) (the presumption of 
soundness attaches only where there has been an entry 
examination in which the later-complained-of disability was 
not detected).  

Nonetheless, service connection for a preexisting disability 
may still be granted if the disorder is shown to have been 
aggravated during service.  A pre-existing injury or disease 
will be considered to have been aggravated by service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. §§ 1110, 1153 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.306 (2001).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (2001).  

The Court has held that "the presence of a ratable increase 
in disability at separation would be conclusive of an 
in-service increase in disability."  Hensley v. Brown, 
5 Vet. App. 155, 163 (1993).  However, the absence of a 
ratable in-service increase would not rule out a finding of 
an increase in disability.  Id. at 163.  

In this regard, the Board acknowledges the contentions made 
by the veteran throughout the current appeal that the 
emotional problems that he had prior to his active military 
duty were simply those normally experienced by teenagers and 
that he did not begin to experience significant psychiatric 
problems until after he had entered service.  Further, the 
lay statements submitted on behalf of the veteran, including 
the testimony presented by his mother and stepfather at the 
personal hearings, attest that the veteran's behavior was 
significantly worse after his return home from service than 
before he left for active military duty.  

The veteran's descriptions of his psychiatric condition, as 
well as the statements provided by several eyewitnesses 
including his mother and stepfather who attested to the 
behavior exhibited by the veteran prior to, and following, 
his service, are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  Importantly, however, 
such descriptions must be considered in conjunction with the 
clinical evidence of record as well as the pertinent laws and 
regulation.  

A complete and thorough review of the claims folder indicates 
that, during and after service, the veteran has been accorded 
multiple psychiatric diagnoses.  In particular, the Board 
acknowledges that service medical records reflect a diagnosis 
of a moderate chronic aggressive personality and that 
post-service medical reports indicate diagnoses of an 
adolescent adjustment reaction in June 1970, a sociopathic 
personality disturbance and anti-social personality in July 
1970, an acute anxiety neurosis in September 1974 and a 
thought disorder (probably a schizophrenic process) on the 
following day, an explosive personality in August 1975, a 
character disorder and an anti-social personality during an 
April to May 1979 hospitalization, a borderline personality 
disorder and a dysthymic disorder in February 1985, a 
borderline personality disorder in March 1985, a probable 
schizoaffective disorder in April 1985, chronic alcohol 
dependence and polydrug abuse between October and November 
1985, a schizotypal personality in November 1985, a 
schizophrenic condition in March 1986, a mixed personality 
disorder (borderline and anti-social) in February 1987, a 
schizo-affective disorder with predominant paranoid features 
in April 1988, schizophrenia in September 1988 and in 
February 1990, progressive chronic schizophrenia 
(undifferentiated type) in March 1990, a schizo-affective 
illness in July, October, and November 1991 and in February 
1993, a schizophrenic illness in March 1993, a bipolar 
disorder with possible atypical features in September 1993, 
and a schizo-affective disorder by history which was in 
fairly good remission in November 1996.  

At the June 1999 VA mental disorders examination, which was 
conducted by three psychiatrists, one psychiatrist diagnosed 
polysubstance dependence in remission (as per patient) and 
rule out cyclothymia (on Axis I) as well as an anti-social 
personality disorder, a borderline personality disorder, and 
narcissistic personality disorder traits (on Axis II).  A 
second psychiatrist diagnosed polysubstance dependence and a 
questionable history of dysthymia/schizoaffective disorder 
(on Axis I) as well as a borderline personality disorder, an 
anti-social personality disorder, and a narcissistic 
personality disorder (on Axis II).  The third examining 
psychiatrist diagnosed polysubstance abuse in remission and 
rule out cyclothymia (on Axis I) as well as an anti-social 
personality disorder, borderline traits, and narcissistic 
traits (on Axis II).  

Furthermore, an independent psychiatrist who reviewed the 
veteran's claims folder in April 2002, concluded, based upon 
the evidence contained therein, that a diagnosis of a 
Cluster B Personality Disorder, to include an aggressive 
personality, sociopathic personality, antisocial personality, 
and an adolescent adjustment reaction was appropriate.  
Additionally, the private psychologist who treated the 
veteran in the early 1990s re-evaluated him in June 2002 and 
diagnosed him with a bipolar disorder, manic type, which was 
in partial remission; a history of alcohol abuse which was 
substantially in remission; and a history of canabis (and 
other substance) abuse which was in full remission (on 
Axis I) as well as a mixed personality disorder (on Axis II).  

The Board acknowledges the multiple post-service findings of 
a psychosis characterized as schizophrenia in September 1974; 
a dysthymic disorder in February 1985; a probable 
schizoaffective disorder in April 1985, March 1986, and in 
April 1988; schizophrenia in September 1988, February 1990, 
and March 1990; a schizo-affective illness between July 1991 
and March 1993; a bipolar disorder with possible atypical 
features in September 1993; and a schizo-affective disorder 
by history which was in fairly good remission in November 
1996.  The psychologist who diagnosed a schizoaffective 
disorder in March 1986 explained that this medical conclusion 
was supported by the evidence of the veteran's inability to 
complete the inpatient alcohol rehabilitation program due to 
the confrontational aspects of the treatment sessions 
(because patients with diagnoses of one of the schizophrenias 
should be treated in a controlled and structured setting that 
they cannot leave).  The private psychologist's April 1988 
diagnosis of a schizoaffective disorder was based on his 
finding of a strong evidence of a psychosis on evaluation.  

Furthermore, the private physician who diagnosed 
schizophrenia in September 1988 and in February 1990 
explained that "it is quite common for individuals to 
present the symptoms of personality disorders or neurosis 
(especially depression) early in the course of their 
psychosis . . . [and that] the correct diagnosis only becomes 
evident in retrospect after the more overt symptoms of the 
psychosis have become fully manifest."  This physician also 
cited the April 1985 findings of loose tangential 
associations, auditory hallucinations, and the 
well-documented functioning in work and social relations at a 
level considerably below achievements made in these areas 
prior to the onset of his illness.  In addition, the private 
physician who diagnosed schizophrenia in March 1990 cited the 
veteran's retreat from reality, auditory hallucinations, 
grandiosity, and delusions.  

Significantly, however, the claims folder contains multiple 
medical conclusions of a personality disorder, variously 
defined, based in part on findings of no psychosis.  In 
particular, the July 1970 VA examiner's diagnosis of a 
sociopathic personality disturbance and anti-social 
personality was based, in part, on a finding of no psychosis 
on examination.  Also, the September 1974 impression of an 
acute anxiety neurosis was made based, in part, on the 
finding that the veteran was not psychotic.  The April and 
May 1979 diagnosis of a character disorder and an anti-social 
personality was based in relevant part upon evaluation 
findings of no looseness of association or flight of ideas 
and the veteran's denial of auditory or visual hallucinations 
or suicidal or homicidal ideations.  

Further, the February 1985 private diagnosis of a borderline 
personality disorder was based, in part, on evaluation 
findings of no gross disorder of thinking, fairly 
well-ordered associations without delusions or 
hallucinations, and good recent and remote memory without 
evidence of organic brain disease.  Also, the three VA 
physicians who reviewed the veteran's claims folder and 
interviewed him for an hour in February 1987 unanimously 
concluded that the appropriate psychiatric diagnosis for the 
veteran was a mixed personality disorder (borderline, 
anti-social).  In finding no evidence of a thought disorder, 
these physicians explained that any prior psychotic episodes 
could "probably be related to the borderline features of the 
personality disorder."  Although a VA examiner provided an 
impression of a bipolar disorder with possible atypical 
features in September 1993, an evaluation completed several 
weeks later in the same month found no evidence of a major 
psychosis, a mood disturbance, or homicidal or suicidal 
ideations at that time.  

Moreover, in June 1999, the veteran underwent a VA mental 
disorders examination by a board of three psychiatrists.  
These psychiatrists unanimously concluded that diagnoses of 
polysubstance dependence (on Axis I) as well as an 
anti-social personality disorder, a borderline personality 
disorder, and a narcissistic personality disorder (on 
Axis II) were appropriate.  Although one psychiatrist 
recommended ruling out cyclothymia, and a second psychiatrist 
diagnosed, on Axis I, a questionable history of 
dysthymia/schizoaffective disorder, an affirmative diagnosis 
of either of these disorders was not made.  Further, all 
three psychiatrists unanimously concluded that the veteran 
did not meet the criteria for a diagnosis of schizophrenia.  
In support of this conclusion, the psychiatrists cited the 
episodic nature and lack of chronicity of indications of a 
psychosis and explained that the periodic finding of 
psychotic symptomatology was more likely related to the 
veteran's personality disorder, polysubstance abuse, and 
multiple head injuries (without loss of consciousness) from 
his many street fights.  

Additionally, the independent psychiatrist who reviewed the 
veteran's claims folder in April 2002 concluded that the 
veteran's appropriate psychiatric diagnosis was a Cluster B 
Personality Disorder, to include an aggressive personality, 
sociopathic personality, antisocial personality, and an 
adolescent adjustment reaction.  This psychiatrist explained 
that the record lacked evidence supportive of a diagnosis of 
schizophrenia.  In reaching this conclusion, the psychiatrist 
cited the lack of ongoing treatment for such an illness and 
the veteran's polysubstance dependence.  In addition, the 
psychiatrist explained that personality disorders in times of 
stress appear more like thought disorders.  

The Board acknowledges that the private psychologist who 
treated the veteran in the early 1990s and who re-evaluated 
him in June 2002 concluded at the recent examination that a 
diagnosis of bipolar disorder, manic type, which was in 
partial remission, was appropriate.  This diagnosis was based 
upon the following mental status evaluation findings:  some 
neurovegetative symptoms of biologic depression, disrupted 
sleep in recent months, poor energy, some difficulty with 
concentration, an historically short attention span, and 
moderately pressured speech.  In light of the following 
negative findings:  alertness, orientation times four, well-
groomed, good attention, average intelligence, intact memory 
for recent and remote events, intact insight and judgment for 
events of daily living, no significant paranoid symptoms, a 
strong libido, good motivation to help parents with business, 
no suicidal or homicidal ideations, no unusual or bizarre 
behaviors, and no indications of a formal thought disorder, 
hallucinations, or delusions, the psychologist concluded that 
the veteran's bipolar disorder was in partial remission.  

In view of these medical findings, the Board concludes that 
the medical evidence of record reflects that the veteran has 
a psychosis defined as a bipolar disorder or a personality 
disorder, variously characterized as an anti-social 
personality disorder, a borderline personality disorder, a 
narcissistic personality disorder, and a Cluster B 
personality disorder.  While the medical evidence of record 
is divided as to the particular psychiatric diagnosis, 
pertinent information obtained and associated with the claims 
folder confirms that such a disability existed prior to the 
veteran's entry into active military duty.  

According to the service medical records, at the May 1968 
enlistment examination, the veteran reported that he had 
previously experienced, or was experiencing at that time, 
nervous trouble.  The veteran explained that he would get 
highly excited "when things are going wrong" and that he 
would become extremely violent at times when he had to follow 
orders.  He also noted that he had received psychiatric 
treatment in the summer of 1967 and would again do so after 
his graduation from high school in 1968.  A pre-service 
private medical record dated in July 1968 reflected treatment 
for periods of uncontrolled rage with anti-social behavior, a 
poor academic and social school adjustment, and suspension 
from school and an arrest for several minor misdemeanors and 
assaults.  Another pre-service private medical report dated 
in November 1968 indicated treatment for increased anxiety 
and depression as well as for emotional instability due to 
the stress of scholastic life in college.  Consequently, 
given these medical findings at entry, the Board concludes 
that the presumption of soundness does not attach to the 
veteran in the present case.  

Furthermore, the evidence obtained from the in-service and 
post-service examination reports in the present case does not 
indicate an increase in the underlying pathology of the 
veteran's pre-existing psychiatric disorder.  In this regard, 
the Board acknowledges that subsequent service medical 
records reflect treatment in July and September 1969 for 
moderate chronic aggressive personality manifested by 
argumentative behavior with NCOs, difficulty accepting 
authority figures, and being AWOL.  Pertinent post-service 
medical records reflect a VA physician's January 1977 finding 
that the veteran's psychiatric condition worsened during his 
service.  The physician based this conclusion on the fact 
that the veteran, who did not require psychiatric 
hospitalization prior to his entry into service, was 
hospitalized for psychiatric treatment less than six months 
after his discharge from active military duty.  

Also, at the April 1988 personal hearing, a private 
psychologist who had previously examined the veteran 
expressed his opinion that the veteran's schizophrenia was 
exacerbated beyond its normal progression during his active 
military duty due to the stress of such service.  See, e.g., 
1988 T. at 33-41.  Subsequently, between July and August 
1994, various mental health care professionals, including an 
occupational therapist and a social worker, reviewed the 
veteran's records and concluded that the veteran's 
preexisting psychiatric condition was aggravated by his 
active military duty.  In support of this opinion, the mental 
health care professionals cited the inherent conditions of 
basic training, the additional trauma of the conflict with 
the non-commissioned officers, and the veteran's absence from 
his very supportive family.  

In a March 1990 statement, a private physician expressed his 
opinion that the veteran's schizophrenia was further 
accelerated, agitated, and aggravated by his military 
service.  In support of this conclusion, the physician cited 
the "often unique stresses" of military life, including the 
harassment that the veteran endured during his active 
military duty from his peers and from the non-commissioned 
officers ranked above him.  Significantly, however, in this 
statement, the physician himself also admitted that he had 
not actually seen the veteran since late 1968 and that his 
medical opinions were based upon his ongoing friendship with 
the veteran's parents and his visits to their home.  

As this private physician admittedly had not seen the veteran 
since 1968, the Board must conclude that the conclusions that 
he rendered in March 1990 are mere transcriptions of the 
veteran's psychiatric history as reported to him by the 
veteran's parents.  As such, the physician's statement that 
the veteran's preexisting psychiatric condition was 
aggravated by his active military duty cannot be considered 
competent medical evidence.  See, LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (in which the Court stipulated that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical evidence 
and that a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional).  

Significantly, these opinions, which attest that the 
veteran's preexisting psychiatric condition was aggravated by 
his military service, are refuted by multiple psychiatrists 
who have reviewed the veteran's records and interviewed him.  
First, at the November 1969 separation examination, the 
veteran denied ever having experienced, or experiencing at 
that time, frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, loss of memory or 
amnesia, or nervous trouble of any sort.  This examination 
demonstrated that the veteran's psychiatric system was 
normal.  

Additionally, in February 1985, a private psychiatrist noted 
that the veteran's emotional discomfort and tendency to 
engage in frequent fights and to become incarcerated even 
briefly appeared to have settled down somewhat due to his 
isolated post-service lifestyle.  Such a finding supports the 
conclusion that the veteran's preexisting personality 
disorder was not aggravated beyond its normal progression 
during his active military duty.  

Furthermore, the three psychiatrists who reviewed the 
veteran's claims folder in June 1999 unanimously concluded 
that the claims folder contained no evidence that the 
veteran's preexisting psychiatric condition was aggravated 
beyond its natural progression by his service.  Also, the 
independent psychiatrist who reviewed the veteran's claims 
folder in April 2002 expressed his opinion that the veteran's 
preexisting personality disorder was not aggravated beyond 
its natural course during his active military duty.  This 
psychiatrist explained that, if the stress of the veteran's 
military service had contributed to the worsening of his 
mental illness, he would have shown some improvement over 
time after his discharge from service.  According to the 
psychiatrist, such an improvement in the veteran's 
psychiatric condition was not shown after his separation from 
service because "the behaviors that caused him the most 
problems, [including his] substance abuse and violence, were 
not the result of his time in service."  Additionally, the 
psychiatrist noted that the record indicated that the 
veteran's military stay was relatively brief, that he did not 
undergo consistent psychiatric treatment, that he lacked a 
pertinent diagnosis following service, that prior to 
separation from service he had actually expressed an interest 
in staying on duty (which would indicate that, at that time, 
the stresses that he was experiencing had actually decreased 
and that he may have been deriving some benefit from being in 
service), and that his first psychiatric hospitalization 
occurred months after service rather than during his military 
duty.  

In this regard, the Board notes that the private psychologist 
who treated the veteran in the early 1990s and who 
re-evaluated him in June 2002 concluded that the veteran's 
pre-existing bipolar disorder was aggravated by his active 
military duty.  In support of this conclusion, the 
psychologist cited the stress of the veteran's involuntary 
military service as well as his development of a substance 
abuse pattern.  

The Board acknowledges that, in a report of psychiatric 
history and treatment which was dated approximately one week 
after the June 2002 evaluation, this private psychologist 
explained, in pertinent part, that he had reviewed "all 
psychiatric records prepared by other mental health 
professionals, letters[,] and reports related to . . . [the 
veteran's] psychiatric history, prior to 1991" when he had 
first treated the veteran.  Significantly, however, when the 
psychologist thereafter discussed the veteran's psychiatric 
history, he simply noted, with regard to the veteran's 
service, that the veteran had been involved in in-service 
fights which resulted in his discharge.  Importantly, the 
psychologist did not address the specific in-service 
diagnosis of a moderate chronic aggressive personality 
disorder on two separate occasions in July 1969 and in 
September 1969 or the November 1969 separation examination 
finding of a normal psychiatric system.  As such, the Board 
must conclude that the psychologist did not have access to 
the veteran's service medical records.  

Consequently, given the findings of a normal psychiatric 
system at the time of the veteran's separation from service, 
and the indications in service that the veteran's in-service 
complaints represented nothing more than acute exacerbations 
rather than a worsening of underlying pathology (service 
medical records reflect only two episodes of psychiatric 
treatment), the Board finds that this evidence, considered 
alongside the definitive opinions provided in February 1985, 
June 1999, and April 2002 by various psychiatrists, 
constitutes clear and unmistakable evidence that any 
worsening in service was due to the natural progression of 
the disability.  


ORDER

Service connection for an acquired psychiatric disability is 
denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

